Grant, J.
(dissenting). 'Respondent was convicted of the murder of her hired man, one Leachman, by administering arsenic. Errors are assigned upon the admission and exclusion of testimony, improper conduct of the prosecuting officers, and the charge of the court. The questions *129involved are not new, and are familiar to the profession. It would serve no good purpose to discuss each assignment of error arising during the trial upon the testimony. It is sufficient to say that we find no prejudicial error in any of these rulings. The trial was eminently fair so far as the record shows, and the instruction of the court fully covered the case. The charge of improper conduct on part of the prosecuting officers, we think, is without foundation. Respondent was a witness in her own behalf, stated the story of her life, and gave an account of her relations with Leachman and Wright. On cross-examination, for the purpose of impeaching her veracity, counsel for the prosecution asked her whether she had not been charged with the larceny of certain goods, and whether she had not stolen a muff ,and had subsequently paid for it. It was strenuously urged in behalf of the prosecution that the testimony was competent, and was argued at length before the court.' Certain questions were admitted and others were excluded. When the prosecution in rebuttal produced the merchant as a witness, with the books of account, offering to show certain" charges upon them, they were promptly ruled out. This occurred at the very close of the case, and the court, in ruling upon it, said: “ I think the muff question and these goods are out of the case. Being a collateral matter, it is out of the case.” During the argument upon the admissibility of this testimony, the court expressly instructed the jury .that the arguments made were not for their consideration, and to pay no attention to them. The arguments cover several pages of the record, and when read as a whole I do not think there is anything in them which can be held to have prejudiced the jury in a case of this character.
Error is assigned upon the introduction of evidence showing that one Ira Wright, a nephew of the respondent, a boy about 14 years of age, who had lived with her from infancy, had died from the effects of arsenic at her home about four months previous to Leachman’s death. The *130respondent took care of the boy, prepared his food, and administered medicine as she did, also, in the case of Leachman. There was strong evidence showing that both the boy and Leachman were affected by the same symptoms. After the death of Leachman the body of the boy was exhumed, his stomach and intestines subjected to a chemical examination, and arsenic found therein. The purpose of this testimony as claimed by the prosecution was to show intent, absence of mistake or accident, and identity of the person charged with the crime. Counsel for respondent insists that this testimony, tending to establish another crime, was-inadmissible under People v. Jenness, 5 Mich. 305; Lightfoot v. People, 16 Mich. 507; People v. Molineaux, 168 N. Y. 264 (62 L. R. A. 193). Counsel states his position thus:
“The alleged murdering of Ira Wright does not come within any of the exceptions of the rule of exclusion of testimony of other distinct crimes. It was certainly not a part of the res gestae; having occurred some four months previous, there was no possible common motive shown or intimated. * * * Leachman’s death was not claimed to be due to mistake or accident; no common scheme or plan, embracing or requiring the commission of both crimes, was established, or even suggested; and in no way does the poisoning of Ira Wright, if he was poisoned, tend to identify the respondent as the one who poisoned Leachman, if he was poisoned. The admission of testimony concerning the death of Ira Wright was clearly prejudicial error, requiring her to acquit herself of two crimes instead of one charged in the information.”
Upon this subject the court instructed the jury as follows:
“I now particularly call your attention to the testimony that has been introduced relative to Ira Wright, his physical condition and symptoms before death, and the claim of the prosecution that arsenic was found in his remains after his death, and the bearing which such testimony may or may not have upon the principal issue in this case. Bear in mind, gentlemen, that this defendant is here upon trial only for the murder of George Leachman by means of arsenic, which, it is claimed by the prosecution, defend*131■ant administered to him, causing his death, and that this ■defendant is not on trial here for the murder of Ira Wright, nor for any other crime or offense except for the murder of George Leachman by the means above mentioned.
‘ ‘ The rule of law is that other crimes or offenses cannot be proved for the purpose of showing that the defendant was more likely to have committed the crime for which she is on-trial, nor as corroborating the testimony relating to the crime or offense for which she is on trial; but this rule is not infringed upon where such evidence or testimony tends to show some essential fact relative to the ■guilt of the accused of the crime charged, and for which the accused is on trial, merely because it may also tend to show the commission of another crime or offense for which the accused is not upon trial, and the great danger of the admission and use of such testimony lies in the fact that jurors, through misapprehension, lack of care, discrimination, and the like, may give to such testimony improper and unwarranted bearing, force, or effect. Be careful and cautious in your consideration of these matters, remembering all the time that you should not, and must not, consider such testimony for the purpose of establishing whether this defendant, in fact, administered poison to George Leachman. Again I repeat that. Be careful and cautious in your consideration of those matters, remembering all the time that you should not, and must not, consider such testimony for the purpose of establishing whether this defendant, in fact, administered poison to George Leachman.
“Before we can give such testimony any consideration whatever as bearing upon the question of the guilt of this defendant of the murder of George Leachman, you must be satisfied from the evidence, and beyond a reasonable ■doubt, first, that arsenic was in the remains of Ira Wright at the time of his death; second, that such arsenic did not get into his remains by or through the use of embalming fluid or through any means other than by passing into his body while he was living, and, if the evidence relative to such matters fails to establish either of ¡such facts beyond reasonable doubt in your minds, you should not further consider any testimony which has been introduced here relative to the death of Ira Wright, or what was found in his remains after his death. These .facts must be first established.
*132“But, on the other hand, if you find from the evidence, and beyond reasonable doubt, that, as a matter of fact, arsenic was in the remains o&Ira Wright at the time of his death, and also that such arsenic did not get into his remains by or through the use of embalming fluid, or through any means other than by passing into his body while he was living, you may then, and not until then, consider such facts so found by you, together with the other evidence in the case bearing upon the question, in determining whether there was or was not white arsenic there at the residence of this defendant prior to and at the time of the sickness and death of George Leachman; for, unless there was arsenic present there at the residence of defendant in some form, such poison could not by any possibility have been administered to George Leachman by this defendant or any one else.
“There is no evidence showing or tending to show that any poison was administered anywhere else to George Leachman by the defendant, so that confines it to the residence of this defendant.
“You may also, if you find that, in fact, arsenic was there present at the residence of the defendant in any form prior to and at the time of the last sickness and death of George Leachman, consider such fact, and in connection with all the other evidence in the case bearing upon the question in determining whether this defendant did or did not have knowledge that such arsenic in some form was there present at her residence during the last sickness of George Leachman.
“I have now stated to you the only bearing that the testimony which has been introduced here relative to the manner of the death, symptoms before death, and as to what they claim to be found in the remains after death of Ira Wright, can have in determining the issue in this case, and you are not to give such matters any consideration, bearing, or weight, in any manner or for any other purpose than as I have stated to you.”
It is a general rule, both in England and in the United States, that proof of other crimes is not competent for the jury to consider in determining whether a respondent is guilty of the specific crime charged. To this general rule there are many exceptions.
‘ ‘ Generally speaking, evidence of other crimes is competent to prove the specific crime charged when it tends. *133to establish (1) motive; (2) intent; (3) the absence of mistake or accident; (4) a common scheme or plan embracing the commission of two or more crimes so related to each other that proof of one tends to establish the other; (5) the identity of the person charged with the commission of the crime on trial.” People v. Molineaux, 168 N. Y. 293.
Wharton on Criminal Evidence (9th Ed.), § 48. Chief Justice Parker, in his dissenting opinion in that case, at page 341, cites a long list of cases which are exceptions to the general rule. It is unnecessary to here cite the cases, or to determine whether the present case comes within the exceptions as above stated and as recognized by this court. People v. Seaman, 107 Mich. 348, and authorities cited, /this testimony was admitted for only one purpose, and that was to show the existence of arsenic in the respondent’s house and its use by her shortly before the death " " ere is no doubt of its admiscompetent to show that arsenic was found in her house at the time or shortly before the illness and death of Leach-man, or that she had it for any purpose whatever. If she had used arsenic in poisoning animals, it would clearly have been competent to show that the organs of the dead animals contained the arsenic, for the purpose of showing not only that she had it, but that she knew its effect. This evidence was none the less competent because it was. found in the stomach and other organs of the boy Wright, if it were also established beyond a reasonable doubt that she administered the poison to him. Her possession and use of the poison at the time of the illness of Wright were competent, because they tended to show that she kept the poison in her house and was familiar with its us^N would certainly have been
We deem it unimportant to discuss the errors assigned upon the instruction of the court. The instructions, as a whole, submitted the case to the jury with the utmost fairness. After describing the crime with which the defendant was charged, the court said:
*134“That is the offense for which this defendant is upon trial; for no other offense. Before you can rightfully and lawfully convict this defendant of the crime here charged against her, you must be able to find, and find from the evidence in this case, and beyond reasonable doubt:
“ First, that said George Leachman is dead and came to his death by means of a deadly poison known as arsenic.
‘ ‘ Second, that such poison was administered to said George Leachman in his lifetime and by this defendant.
“ Third, that this defendant here so administered such poison to the deceased, George Leachman, willfully,, knowingly, and with the intent upon her part of depriving him, said George Leachman, of his life.
“ Fourth, that the said George Leachman died as the result of the administration to him of such poison, or, in other words, that such poison so administered by the respondent killed said Leachman, and that he did not die from any other cause or disease.”
In order to emphasize it he repeated it to the jury. There is no part of his instructions inconsistent with that above.
The conviction should be affirmed.
Montgomery, J., concurred with Grant, J.